ORDER
This matter having been duly presented to the Court by David E. Johnson, Jr., Director, Office of Attorney Ethics, and with the consent of HILTON L. STEIN of BLOOMFIELD, who was admitted to the bar of this State in 1972, and it appearing that the Office of Attorney Ethics and HILTON L. STEIN have agreed that respondent currently lacks the capacity to engage in the practice of law and should be transferred to disability inactive status in accordance with Rule 1:20-12, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12 HILTON L. STEIN, is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that HILTON L. STEIN is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that respondent comply with Rule 1:20-20 governing attorneys transferred to disability inactive status.